PER CURIAM
Defendant appeals a judgment convicting him of one count of unlawful delivery of methamphetamine within 1,000 feet of a school, ORS 475.892, assigning error to the trial court’s denial of his motion to suppress evidence discovered during a traffic stop. Defendant argues that the officer unlawfully extended the duration of the stop by asking questions unrelated to the traffic violation without independent reasonable suspicion of criminal activity. The state concedes the error, and we agree. See State v. Bertsch, 251 Or App 128, 133, 284 P3d 502 (2012) (“The extension of a traffic stop beyond an investigation into a traffic violation is unlawful unless it is supported by reasonable suspicion of criminal activity.”). Accordingly, we reverse and remand.
Reversed and remanded.